The opinion of the Court was delivered by
Lewis, J.
In Autwater v. Mathiot, 9 Ser. & R. 397, and McMullen v. Wenner, 16 Ser. & R. 18, it was held that judgments against vendors and vendees under articles of agreement bind the interests of each judgment-debtor, and nothing beyond. So that on a sale of the interest of the vendor on a judgment against him, the purchaser at sheriff’s sale takes precisely his title subject to the equitable estate of the vendee, and the proceeds of the sale are distributed among the lien creditors of the vendor according to their priority. In like manner, on a sale of the vendee’s interest the purchaser at sheriff’s sale takes the equitable title subject to the payment of the unpaid purchase-money. The exception to this rule is, where the vendor obtains judgment for the purchase-money and sells the land by means of process issued upon it. In such a case it has been held that he “ must be considered as selling all that estate in the land, whatever it may be, which he agreed to sell and convey to the defendant:” Love v. Jones, 4 Watts 471; Horbach v. Riley, 7 Barr 81. As this was the whole legal and equitable estate, it necessarily followed that the vendor was entitled to be paid out of the proceeds, not by virtue of the supposed lien of his judgment (for it was immaterial whether this was prior or subsequent to other judgments against the vendee), but by virtue of his paramount title as owner of the land. Any other principle of distribution would leave him without remedy for his money. It was thought in Wilson v. Stoxo, 10 Watts 436, and in Day v. Lowrie, 5 Watts 417, that this effect was produced only in cases where the vendor himself was the purchaser at the sheriff’s sale. But this was contrary to the previous decision of the very point in Love v. Jones, and is at variance with the doctrine of the subsequent ease of Horbach v. Riley, 7 Barr 81. Neither the title of the sheriff’s vendee, nor the course of distribution, can depend upon the previous claims of the person *108who happens to become the. purchaser. Such an uncertainty with regard to the title to be obtained at the sheriff’s sale would destroy competition, and lead to a great sacrifice of property, to the injury of all persons interested in the proceedings, except the vendor, and would give him such unfair advantages over others as could not be tolerated. The principle must therefore be considered settled, that whore the sale takes place on the vendor’s judgment for purchase-money, the purchaser, whether he be the vendor himself, or a stranger, takes the whole legal and equitable estate, and the'proceeds go to the vendor to the extent of the unpaid purchase-money, without any regard whatever to the date of his judgment. By virtue of his title he is, to the extent of the unpaid purchase-money, the owner of the whole estate. As against his claim there is no estate on which his judgment can attach itself as a lien. The debt claimed under his contract of sale, and that for which his judgment is obtained, are one and the same. The lien of his judgment-debt, if any were held to exist, would bo a lien subject to a prior lien for the same debt. This would be an absurdity as well as a mischievous impossibility. That he cannot thus separate his claim for the purchase-money from his title to the land, is manifest from the principle that he may bo stripped of both by a lien against himself. A judgment or a mortgage against the vendor, whether prior or subsequent to the entry of his judgment for the purchase-money, would carry his judgment along with it. A conveyance of the land would have the same effect. On the other hand, if the vendor’s judgment for the purchase-money was recognised as an independent lien upon the vendee’s interest, the purchaser’s title at sheriff’s sale would depend, not upon the interest put up for sale, but’upon the amount of purchase-money bid at the sale. If the purchaser happened to bid enough to pay off the judgment, this payment would be a satisfaction pro tanto of the purchase-money, and if the judgment was taken for the whole, the sheriff’s vendee would take a clear title. If he bought for less, his title would be bound for the residue. The difficulties in the way of treating a judgment for the purchase-money as an independent lien on the equitable estate, and the mischiefs inevitably flowing from such a lien, have very properly induced the Court to treat it, so far as regards the land contracted to be sold, merely as a remedy for the enforcement of the vendor’s claims, and not as adding anything to his rights in the land. The remedies are cumulative, but it is impossible that the rights should be so where the vendor had previously all of these that could exist in the land: Love v. Jones, 4 Watts 471; Horbach v. Riley, 7 Barr 83. In the case before us, the sale was not made by virtue of the vendor’s judgment. As his title cannot be taken from him without his consent, there is no ground for holding that the purchaser at sheriff’s sale acquired it *109by bis purchase under a stranger’s judgment against bis Tendee. A judgment is a lien on every interest which the debtor had, and a sale under it can pass no more. A sheriff’s sale may discharge liens, but it can pass no estates, except those which the debtor himself might dispose of. The purchaser at sheriff’s sale, in this case, took the interest of Christian Pack in the premises, and holds subject to the purchase-money payable to O’Niel and to Warner and Painter. Their remedy is against the land. The proceeds of the sale were therefore properly withheld from them.
From the facts stated in the auditor’s report, we regard the judgment in favor of Swartz as extinguished by the substitution of another in lieu of it, under an agreement with the equitable owner that it was to be satisfied.
Where one of two judgment-debtors has a judgment against the other, and both judgments are entered on the same day, and the land of one is sold by the sheriff, the other cannot claim any part of the proceeds against his own judgment-creditor. The liens are of equal priority as to time, but the equity of the creditor is superior to that of the debtor.
Decree affirmed.